Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 1 of 18




                    Exhibit 1
            Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 2 of 18

                                                                                                    USOO693O332B2

(12) United States Patent                                                          (10) Patent No.:     US 6,930,332 B2
       Hashimoto et al.                                                            (45) Date of Patent:     Aug. 16, 2005

(54) LIGHT EMITTING DEVICE USING LED                                            JP             11162231           6/1999
                                                                                JP             11298.048         10/1999
                                                                                JP             11345999          12/1999
(75) Inventors: Takuma Hashimoto, Yawata (JP);                                  JP           2OOO2OO929           7/2000
                Masaru Sugimoto, Osaka (JP);                                    JP           2OOO277813          10/2000
                Hideyoshi Kimura, Hirakata (JP); Eiji                           WO              O2847SO          10/2002
                Shiohama, Katano (JP)                                           WO              O289221          11/2002

(73) Assignee: Matsushita Electric Works, Ltd.,                                                  OTHER PUBLICATIONS
                       Osaka (JP)                                               English Language Abstract of WO/02/84750.
(*) Notice:            Subject to any disclaimer, the term of this              English Language Abstract of WO/0289221.
                       patent is extended or adjusted under 35                  English Language Abstract of JP Applin. No. 11-298048.
                    U.S.C. 154(b) by 7 days.                                    English Language Abstract of JP Applin. No. 11-345999.
(21)    Appl. No.:       10/466,114                                             English Language Translation of JP Applin. No. 54-105285.
                                                                                English Language Abstract of JP Applin. No. 11-162231.
(22)    PCT Filed:      Aug. 28, 2002                                           English Language Abstract of JP Applin. No. 2000-277813.
(86)    PCT No.:         PCT/JP02/08697                                         English Language Abstract of JP Applin. No. 2000-200929.
        S371 (c)(1),                                                            * cited by examiner
        (2), (4) Date: Jul. 22, 2003
                                                                                Primary Examiner Minh-Loan Tran
(87)    PCT Pub. No.: WO03/019679                                               (74) Attorney, Agent, or Firm-Greenblum & Bernstein,
                                                                                P.L.C.
        PCT Pub. Date: Mar. 6, 2003
(65)                   Prior Publication Data                                   (57)                    ABSTRACT
        US 2004/0065894 A1 Apr. 8, 2004                                         A light emitting device that can provide enhanced heat
                                                                                radiation as well as allowing light from a light emitting
(30)          Foreign Application Priority Data                                 diode (LED) chip to be efficiently extracted out of the
 Aug. 28, 2001       (JP) ....................................... 2001-25868O   device. This light emitting device includes a metal plate (11)
  Nov. 6, 2001       (JP) ....................................... 2001-340832   that is made of aluminum. The metal plate (11) has a
                                                                                projection (11a) projecting forward. The projection (11a)
(51) Int. Cl." ................................................ H01L 33/00      has a front side provided with a housing recess (11b). An
(52) U.S. Cl. ............................ 257/98; 257/99; 257/100              LED chip (1) is mounted on the bottom of the housing recess
(58) Field of Search ........................... 257/98-100, 103,               (11b) so that it is thermally coupled to the metal plate (11),
                                                           257/706, 707         thus allowing heat to be radiated efficiently. A printed circuit
                                                                                board (12), having a grass epoxy Substrate to be joined to the
(56)                     References Cited                                       front surface of the metal plate (11), is provided with an
                                                                                insertion hole (13) into which the projection (11a) is
                  U.S. PATENT DOCUMENTS                                         inserted. The LED chip (1) and a bonding wire (W) are
     6,501,103    B1      12/2002 Jory et al. .................. 257/100        encapsulated in a transparent resin Seal portion (50). The
 2002/0163001     A1      11/2002 Shaddock .................... 257/79          side wall of the housing recess (11b) that is part of the metal
 2002/0163006     A1      11/2002 Yoganandan et al. ......... 257/81            plate (11) functions as a reflector for reflecting forward light
 2003/01898.30    A1 *    10/2003 Sugimoto et al. ........... 362/294           emitted from the LED chip (1). Thus, light from the LED
              FOREIGN PATENT DOCUMENTS
                                                                                chip (1) can be extracted efficiently.
JP                54105285              7/1979                                                 14 Claims, 8 Drawing Sheets




                         4)
                N“SARS
                  NS ANY Y
                Y St.                                                     N
    Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 3 of 18


U.S. Patent      Aug. 16, 2005    Sheet 1 of 8         US 6,930,332 B2


    FIG. 1




          Néliès's
               AXS 2X\/
           > Y Pizzy YYYA/A2
                     blo

    FIG. 2

         3OW 5O W                   3|WO W 3o
           2ASSX2 N N \SYKiel
         SeaSYKCN      2NS-2 S-2
         b > 3 xyY > Y e2Eyyy


    FIG. 3




                       35A,
    Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 4 of 18


U.S. Patent      Aug. 16, 2005    Sheet 2 of 8         US 6,930,332 B2

     FIG. 4




               NSI/                       YSI/O
                                          Yi V2 /




              NSNT NSS
              NY  sells.
              yer's) Aavy YLEx)  > 2.N
                             N N N A




              Y.Ya.
              2. y 77.277M3
    Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 5 of 18


U.S. Patent      Aug. 16, 2005    Sheet 3 of 8         US 6,930,332 B2



      FIG 7
        6      5O       W 62b 6                    W 62b6O 6
                                                               /
            NNAVNN/\N
                                         65 lbs2d

      FIG. 8




      FIG. 9
    Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 6 of 18


U.S. Patent      Aug. 16, 2005    Sheet 4 of 8         US 6,930,332 B2




                 SARSNZSAS
              YSEA) >>                     > y Ayr



           NxSt. RNSERS
           NéYESRNéliès
           > GP7, 3 x >>> Y SPY



                                    SSXRS
               N N.S.S
               Y/C/V//             ld     2d
    Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 7 of 18


U.S. Patent      Aug. 16, 2005    Sheet 5 of 8         US 6,930,332 B2


       FIG. 13A




       FIG. 1 3B




       FIG 14.




                Kiet
                SS
    Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 8 of 18


U.S. Patent      Aug. 16, 2005    Sheet 6 of 8         US 6,930,332 B2




                                                 G
Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 9 of 18
    Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 10 of 18


U.S. Patent       Aug. 16, 2005   Sheet 8 of 8         US 6,930,332 B2




         so W          W 3            5OW W 3 | O23
         Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 11 of 18


                                                     US 6,930,332 B2
                               1                                                                       2
       LIGHT EMITTING DEVICE USING LED                                  tion from the LED chip 1. If the LED chip 1 is positioned
                                                                        deeper than the region of the round hole in the frame
                                                                        member 30 where the radius is the smallest, light from the
                    TECHNICAL FIELD                                     LED chip 1 is partially blocked, thus failing to be extracted
  The present invention relates to light emitting devices               efficiently. With reference to the surface of the insulating
using light emitting diode (LED) chips.                                 layer 22, the surface of the LED chip 1 is at a height of about
                                                                        80 lum, the thickness of the chip. The height H from the
                    BACKGROUND ART                                      reference plane to the region of the frame member 30 where
                                                                        the radius of the hole is the Smallest is about 300 um that is
  A light emitting device using a light emitting diode chip             the sum of the thickness of the adhesive layer 40, the
has been conventionally proposed that is shown in FIGS.                 thickness of the wiring portion 23 (the thickness of the
18A and 18B. In the conventional device, the light emitting             copper foil), and the thickness of the portion of the frame
diode chip (hereinafter, referred to as LED chip) 1 is                  member 30 where the inside diameter of the hole increases
mounted on a metal mounting board 20 that includes a metal              toward the metal mounting board. In other words, the inside
plate 21 made of a metal with a high thermal conductivity,         15   wall 31 of the frame member 30 that functions as a reflector
e.g. aluminum, an insulating layer 22 made of an insulating             is located away as compared to the Surface of the LED chip
resin material, e.g. glass epoxy and provided on a Surface of           1. Thus, efficient reflection of light cannot be provided.
the metal plate, and a wiring portion (wiring pattern) 23 that             In the case where the LED chip 1 has a transparent
is a copper foil provided on the insulating layer 22.                   Substrate Such as Sapphire Substrate or the like, light emitted
   The LED chip 1 is electrically connected with the wiring             from the light emitting portion of the LED chip 1 is partially
portion 23 through a bonding wire W. The LED chip 1                     directed Sideward. Therefore, the conventional light emit
includes, for example, a Sappshire Substrate and a gallium              ting device is disadvantageous in that light emitted Sideward
nitride light emitting portion provided on the Sapphire                 from the LED chip 1 fails to be efficiently extracted to the
Substrate.                                                              outside.
  The conventional light emitting device includes a frame          25      There may be a case where part of the insulating layer 22
member 30 that has a round hole around the LED chip 1. The              is removed so that the LED chip 1 can be mounted on the
frame member 30 is adhered to the metal mounting board 20               metal plate 21 in order to improve heat radiation. In Such a
via an adhesive layer 40 (shown in FIG. 18B). The hole in               case, the thickness of portions that fail to function as a
the frame member 30 is filled with a transparent sealing resin          reflector (ineffective portions) increases by the thickness of
Such as epoxy resin, Silicone resin, or the like, in which the          the insulating layer 22 (about 100 um), in addition to the
LED chip 1 is encapsulated. Light emitted from the LED                  height H. This further decreases the efficiency of extraction
chip 1 is extracted forward (upward in FIG. 18A) through a              of light emitted sideward from the LED chip 1.
resin seal portion 50 of the sealing resin filled in the hole in           In the conventional light emitting device, the frame mem
the frame member 30. The inside diameter of the round hole              ber 30 is made of a white resin for enhancing the light
in the frame member 30 mainly decreases with distance              35   extraction efficiency. However, when heated in mounting
from the top of the hole so that the hole has inverted                  process of the LED chip 1, the white resin may be oxidized
trapezoidal croSS Section, but in the vicinity of the metal             to be colored, thus decreased in the reflecting ability.
mounting board 20, the inside diameter increases toward the             Further, in the case where an LED chip emitting blue light
metal mounting board 20 as shown in FIG. 18B.                           is employed as the LED chip 1, blue light emitted from the
   In the light emitting device, the LED chip 1 is mounted on
                                                                   40   LED chip 1 may cause the frame member 30 of resin to
the metal mounting board 20 with a high thermal conduc                  deteriorate to be colored and thus decreased in the reflecting
                                                                        ability.
tivity that includes the metal plate 21 and the insulating layer           The present invention has been developed in view of the
22 of about 100 um thickness. Therefore, the light emitting             above mentioned problems, and it is an object of the present
device allows heat generated at the LED chip 1 to be easily        45   invention to provide a light emitting device that can enhance
radiated to the outside, as compared to a device where a                heat radiation while allowing light from a light emitting
surface mount LED having an LED chip therein is mounted                 diode chip to be efficiently extracted to the outside, as
on a circuit board. Thus, the light emitting device can                 compared to conventional devices.
advantageously protect the LED chip 1 from temperature
rise that may cause decrease of the luminous efficiency,           50
                                                                                   DISCLOSURE OF THE INVENTION
decrease of the operating life, and deterioration of the resin             In order to Solve the above mentioned problems, an aspect
seal portion 50.                                                        of the present invention provides a light emitting device
  The frame member 30 is made of a white resin so that its              using an LED, comprising: a metal plate having a projection
inside wall 31 functions as a reflector. Light from the LED             projecting forward, the projection having a front Side pro
chip 1 can be reflected on the inside wall 31 of the frame         55   Vided with a housing recess, a light emitting diode chip
member 30 to be directed forward, thus efficiently extracted            disposed on a bottom of the housing receSS to be thermally
from the light emitting device to the outside.                          coupled to the metal plate; an insulating Substrate having an
   However, in the conventional light emitting device, the              insertion hole into which the projection is inserted, the
LED chip 1 is not mounted directly on the metal plate 21, but           insulating Substrate being joined to the metal plate in layers,
it is mounted over the metal plate with the insulating layer       60   a light-transmissible Sealing resin in which the light emitting
22, which is lower in thermal conductivity than the metal               diode chip is encapsulated.
plate 21 and has about 100 um thickness, provided between                  In this Structure, the light emitting diode chip is placed on
them. Therefore, heat radiation of the light emitting device            the bottom of the housing receSS that is a part of the metal
decreases, as compared to the case where the LED chip is                plate So as to be thermally coupled to the metal plate.
mounted directly on the metal plate 21.                            65   Therefore, the heat radiation can be enhanced as compared
   Additionally, the conventional light emitting device has             to a conventional device where a chip is mounted through
the following disadvantage in the efficiency of light extrac            the insulating layer. This can protect the light emitting diode
         Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 12 of 18


                                                      US 6,930,332 B2
                               3                                                                        4
chip from temperature rise that may cause decrease of the                Substrate. This allows a Surface-mount circuit component to
luminous efficiency, decrease of the operating life, and                 be easily mounted at the front Side of the circuit component
deterioration of the Sealing resin. The inner Surface of the             mounting Substrate by a reflow process.
housing receSS, which is a part of the metal plate, functions               Preferably, in the light emitting device, the insulating
as a light reflector So that light emanated from the light               Substrate has a reflector, of which reflectance is higher than
emitting diode chip can be reflected on the inner Surface of             the insulating Substrate, on a front Surface thereof inside the
the housing receSS for extraction out of the housing receSS.             frame member. This can provide further increased efficiency
Thus, the light extraction efficiency can be increased. Since            of light extraction from the light emitting diode chip to the
the light reflector is made of metal, not resin, it can be               outside.
prevented from decrease in the reflecting ability due to                    In the improved light emitting device, preferably, the
heating in mounting process of the light emitting diode chip             housing receSS has a periphery configured to be a Segment of
or due to exposure to light from the light emitting diode chip           a paraboloid of revolution. This allows light emitted
in making the device in use.                                             Sideward or backward from the light emitting diode chip to
   In the improved light emitting device, preferably, the                be efficiently reflected and directed forward, thus providing
insulating Substrate has a resin filled portion in which at least   15   further increased efficiency of light extraction from the light
part of the Sealing resin is filled. This allows the encapsu             emitting diode chip to the outside.
lation to be easily performed by using a resin Suitable for                 In the improved light emitting device, preferably, the
molding, e.g. epoxy resin or Silicone resin, as the Sealing              insulating Substrate has a portion on which the metal plate is
 CS.                                                                     not layered, the portion of the insulating Substrate having a
   Preferably, the light emitting device further comprises a             back at which circuit components are mounted. This allows
frame member joined to a front Surface of the insulating                 even a lead-mount circuit component to be mounted without
Substrate So as to Surround the insertion hole, and the Sealing          the risk of a short-circuit via the metal plate. Further, Since
resin is filled in the resin filled portion and the frame                light emitted from the light emitting diode chip is prevented
member. This arrangement can easily and economically                     from being absorbed in or reflected on the circuit
provide a Space to be filled with the Sealing resin as well as      25   component, the light can be extracted to the outside further
ensuring the resin filling.                                              efficiently.
   Preferably, in the light emitting device, the insulating                     BRIEF DESCRIPTION OF THE DRAWINGS
Substrate is a three-dimensional molded circuit board having               FIG. 1 is a Schematic croSS Sectional view of a light
a wiring portion extended along a peripheral Surface of the              emitting device according to Embodiment 1 of the present
resin filled portion for electrical connection to the light              invention.
emitting diode chip. This allows the three-dimensional resin               FIG. 2 is a Schematic cross Sectional view of a light
filled portion to be formed integrally with the insulating               emitting device according to Embodiment 2 of the present
Substrate, thus facilitating not only the assembling but also            invention.
the electrical connection between the light emitting diode          35      FIG. 3 is a schematic cross sectional view of another
chip and the wiring portion.                                             example of the same.
   In the improved light emitting device, preferably, the                  FIG. 4 is a Schematic croSS Sectional view of a light
metal plate Serves as a part of the wiring portion for                   emitting device according to Embodiment 3 of the present
electrical connection to the light emitting diode chip. This             invention.
allows a light emitting diode chip having electrodes at both        40      FIG. 5 is a schematic cross sectional view of another
sides in the direction of the thickness to be mounted on the
bottom of the housing receSS So that the electrode arranged              example of the same.
at the rear Side of the chip can be connected to the electric              FIG. 6 is a Schematic croSS Sectional view of a light
wiring.                                                                  emitting device according to Embodiment 4 of the present
                                                                         invention.
   In the improved light emitting device, preferably, the           45
housing receSS has an inner Surface provided with a reflect                FIG. 7 is a schematic cross sectional view of a light
ing film of a metal with a reflectance higher than a reflec              emitting device according to Embodiment 5 of the present
                                                                         invention.
tance of the metal plate. In this arrangement, the function of
the metal plate and the function of the reflector can be                   FIG. 8 is a schematic cross sectional view of a light
provided Separately. Therefore, the material used for the           50
                                                                         emitting device according to Embodiment 6 of the present
                                                                         invention.
metal plate can be Selected from a variety of materials. For
example, the metal plate can be made of a material Selected                FIG. 9 is a schematic cross sectional view of a light
in View of the adhesive property with respect to the insu                emitting device according to Embodiment 7 of the present
lating Substrate or in View of the thermal conductivity.                 invention.
   In the light emitting device, preferably, the frame member       55     FIG. 10 is a schematic cross sectional view of a light
has an inside wall provided with a reflecting film of a metal            emitting device according to Embodiment 8 of the present
with a reflectance higher than a reflectance of the frame                invention.
member. This allows light emitted from the light emitting                   FIG. 11 is a schematic cross sectional view of another
diode chip to be efficiently extracted out of the device.                example of the same.
   Preferably, the light emitting device further comprises a        60     FIG. 12 is a schematic cross sectional view of still another
circuit component mounting Substrate joined to the front                 example of the same.
Surface of the insulating Substrate alongside of the frame                 FIG. 13A is a schematic cross sectional view of a light
member, the circuit component mounting Substrate having a                emitting device according to Embodiment 9 of the present
front Surface provided with a wiring portion. Further, it is             invention.
preferable that the circuit component mounting Substrate has        65     FIG. 13B is a schematic plan view of the light emitting
a thickness Such that the frame member is prevented from                 device according to Embodiment 9 in a State before Sealing
protruding forward beyond the circuit component mounting                 resin is filled.
         Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 13 of 18


                                                     US 6,930,332 B2
                             S                                                                         6
  FIG. 14 is a schematic cross sectional view of a light                to be arranged Substantially flush with the wiring portion
emitting device according to Embodiment 10 of the present               12a, thus facilitating the electrical connection between the
invention.                                                              LED chip 1 and the wiring portion 12a by use of the bonding
   FIG. 15 is a schematic cross sectional view of another               wire W.
example of the same.                                                       The LED chip 1 is a blue LED chip that has a sapphire
  FIG. 16 is a schematic cross sectional view of a light                Substrate and a gallium nitride light emitting portion formed
                                                                        thereon.
emitting device according to Embodiment 11 of the present                  The LED chip 1 and the bonding wire W is encapsulated
invention.
                                                                        in the resin Seal portion 50 of transparent resin Such as epoxy
  FIG. 17 is a schematic cross sectional view of an example             resin, silicone resin, or the like. The resin seal portion 50 is
shown for reference purposes in the same.                               formed, for example, by dropping epoxy resin for molding.
  FIG. 18A is a schematic cross sectional view of a con                 Alternatively, the resin seal portion 50 may be formed from
ventional light emitting device.                                        epoxy resin Suitable for transfer molding by using a metal
   FIG. 18B is a magnified view of main portions of the                 mold. This can make it easy to shape the resin Seal portion
conventional device that are denoted by A in FIG. 18A.             15   50 in a desired way. For example, the resin seal portion 50
         BEST MODES FOR EMBODYING THE
                                                                        can be shaped like a hemisphere, that is, being conveX at the
                  INVENTION                                             front, in order to function as a lens.
                                                                          In this embodiment, the metal plate 11 is 0.6 mm thick.
  Referring now to the accompanying drawings, preferred                 The diameter of the projection 11a of the metal plate is 1 mm
embodiments of the present invention will be described.                 and its height is 0.3 mm. The depth of the housing recess 11b
(Embodiment 1)                                                          is 0.3 mm and the diameter of its bottom is 0.7 mm. The
   AS shown in FIG. 1, a light emitting device according to             printed circuit board 12 has a thickness of 0.3 mm. The LED
this embodiment includes a metal plate 11 that is made of               chip 1 has a chip area of 350 um' and a thickness of 80 um
aluminum and has a plurality of cylindrical projections 11a             So that it can be mounted on the bottom of the housing receSS
each projecting forward (upward in FIG. 1) and a printed           25   11b.
circuit board 12 that has a grass epoxy Substrate as the                   In the light emitting device according to this embodiment,
insulating Substrate and is joined, in layers, to the front             the LED chip 1 is disposed to be thermally coupled to the
surface of the metal plate 11. Each of the projections 11a has          bottom of the housing recess 11b at the front of the projec
a front Side provided with a housing receSS 11b, in which a             tion 11a projecting from the metal plate 11. This allows heat
light emitting diode chip (hereinafter, referred to as an LED           generated at the LED chip 1 to be rapidly radiated through
chip) 1 is accommodated. The LED chip 1 is encapsulated                 the metal plate 11 to the outside. More particularly, the metal
in a transparent resin seal portion 50, together with a                 plate 11 can function as a radiator. Further, the LED chip 1
bonding wire W, which will be described below.                          is arranged So that its front Surface is positioned deeper than
   The housing recess 11b formed in the metal plate 11 is               the top of the projection 11a. This allows light emitted
sized so that the LED chip 1 is mounted directly on the            35   sideward from the LED chip 1 to be reflected on the tilted
bottom of the recess while the depth of the recess is larger            Side wall of the housing receSS 11b formed in the projection
than the thickness of the LED chip 1.                                   11a so that the reflected light can be extracted from the light
   The LED chip 1 is mounted (disposed) in a state where it             emitting device to the outside (forward), thus providing
is thermally coupled to the bottom face (lowermost part) of             improved efficiency of light extraction from the LED chip 1.
the housing recess 11b. In other words, the LED chip 1 is          40      The portion that functions as a reflector is the tilted metal
thermally coupled to the metal plate 11.                                side wall of the housing recess 11b formed in the metal
   The housing receSS 11b is configured to be circular, and             projection 11a formed integrally with the metal plate 11
the inside diameter increases with the distance from the                capable of heat radiation. This reflector is free from dete
bottom. In other words, the Side wall of the housing receSS             rioration due to oxidation when heated in the mounting
11b is outwardly tilted. This allows light from the LED chip       45   process of the LED chip 1, in contrast to the conventional
1 that is emitted Sideward to be reflected on the tilted side           reflector of white resin. Further, this reflector can be pre
wall of the housing recess 11b for extraction through the               vented from decrease in the reflecting ability due to the
housing receSS 11b.                                                     deterioration of resin that is caused by receiving blue light
  The printed circuit board 12 has one side provided with a             emitted from the LED chip 1.
copper foil as a wiring portion (wiring pattern) 12a while         50      In this embodiment, the space between the side wall of the
being adhered to the metal plate 11 at the other side. The              insertion hole 13 in the printed circuit board 12 and the
printed circuit board 12 has, in the direction of the thickness,        periphery of the projection 11a is a resin filled portion in
a plurality of insertion holes 13 in which the projections 11a          which at least part of Sealing resin is filled.
of the metal plate 11 are inserted respectively. It should be           (Embodiment 2)
noted that the printed circuit board 12 has a thickneSS            55     AS shown in FIG. 2, a light emitting device according to
Substantially identical to the height of the projection 11a             this embodiment includes a frame member 30 in addition to
projecting forward from the front Surface of the metal plate            the components included in the light emitting device accord
11.                                                                     ing to Embodiment 1. By adding this member, the configu
   The wiring portion 12a provided at the front of the printed          ration of a resin Seal portion 50 is modified. Since the light
circuit board 12 is extended to the vicinity of the insertion      60   emitting device according to this embodiment is Substan
hole 13 and electrically connected with the LED chip 1                  tially identical in basic Structure to the device according to
through a thin metal wire, e.g. a thin gold wire, as the                Embodiment 1, like components are denoted by like numer
bonding wire W. As described above, the bottom of the                   als and will be explained in no more detail.
housing recess 11b, on which the LED chip 1 is mounted, is                 The frame member 30 is made of a white plastic resin and
positioned ahead of the joining portion between the metal          65   configured like a frame (circular). The frame member is
plate 11 and the printed circuit board 12. This allows a pad            joined to the front Surface of the printed circuit board 12 so
(not shown) for wiring that is provided on the LED chip 1               as to Surround the insertion hole 13. Sealing resin, which
         Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 14 of 18


                                                     US 6,930,332 B2
                            7                                                                          8
forms the resin seal portion 50, is poured into the frame               chip that has a Sapphire Substrate and a gallium nitride light
member 30 for encapsulation of an LED chip 1 and a                      emitting portion formed thereon, in the Same manner as
bonding wire W. The front surface of the resin seal portion             Embodiment 1.
50 and the front Surface of the frame member 30 are                       In this embodiment, in the Same manner as Embodiment
arranged to be Substantially flush in the Vertical direction.           1, the metal plate 11 is 0.6 mm thick. The diameter of the
The inside diameter of the frame member 30 gradually                    projection 11a is 1 mm and its height is 0.3 mm. The depth
becomes greater toward its front Surface. The resin Seal                of a housing recess 11b is 0.3 mm and the diameter of its
portion 50 is formed by dropping transparent epoxy resin.               bottom is 0.7 mm.
  Thus, in this embodiment, the frame member 30 allows                     The insulating substrate of the MID substrate 60 is 0.3
the resin seal portion 50 to be formed into a desired shape             mm thick at the part around the insertion hole 62a while it
even if a Sealing resin for molding is used as the material of          is 1.3 mm thick at the part around the resin filled portion 62b.
the resin seal portion 50.                                                 The insulating substrate of the MID substrate 60 is made
   The wiring portion 12a provided at the front of the printed          of Amodel (a trademark of BP Amoco Polymers, Inc.).
circuit board 12 is extended to the vicinity of the insertion           Alternatively, the insulating substrate of the MID substrate
hole 13 through under the frame member 30. Therefore,              15   60 may be made of polyphthalamide resin.
even with the frame member 30, the electrical connection                   The front surface of the resin seal portion 50 and the front
between the LED chip 1 and the wiring portion 12a can be                surface of the MID substrate 60 are arranged to be substan
easily carried out with the bonding wire W. The LED chip                tially flush in the vertical direction. In this embodiment, the
1 is a blue LED chip that has a Sapphire Substrate and a                resin filled portion 62b is provided in the MID substrate 60.
gallium nitride light emitting portion formed on the                    This can eliminate the Steps of forming an additional frame
Substrate, in the same manner as Embodiment 1.                          member 30 (refer to FIG. 2) in which sealing resin is filled
   In this embodiment, in the Same manner as Embodiment                 and adhering it as required in Embodiment 2, thus facilitat
1, a metal plate 11 is 0.6 mm thick. The diameter of a                  ing the assembling as compared to Embodiment 2.
projection 11a of the metal plate is 1 mm and its height is 0.3            FIG. 5 shows another example of the light emitting device
mm. The depth of a housing recess 11b is 0.3 mm and the            25   according to this embodiment. In this example, a printed
diameter of its bottom is 0.7 mm. The printed circuit board             circuit board 12 having a glass epoxy Substrate as insulating
12 has a thickness of 0.3 mm. The LED chip has a chip area              Substrate is joined to the front Surface of a metal plate 11
of 350 um' and a thickness of 80 um. The frame member 30                having a plurality of projections 11a each projecting forward
is 3 mm in inside diameter and 1 mm in thickness.                       from the front Surface. Provided on the front Surface of the
   In another example of the light emitting device according            printed circuit board 12 are MID substrates 60 each for a
to this embodiment, as shown in FIG. 3, the top of the                  single LED chip 1. In contrast to the above described device
projection 11a is configured to be substantially flush with or          according to this embodiment that uses a single MID sub
ahead of the front surface of the printed circuit board 12. An          strate 60 for a plurality of LED chips 1, this example uses
LED chip 1 is mounted on the top of the projection 11a. In              an MID substrate 60 provided individually for a respective
this case, light emanated Sideward from the LED chip 1 can         35   LED chip.
be reflected on the lower end of the frame member 30 or                   Each of the MID Substrates 60 has an insertion hole 62a
transmitted for extraction out of the light emitting device.            that is configured to be continuous with respect to an
(Embodiment 3)                                                          insertion hole 13 provided in the printed circuit board 12 and
  AS shown in FIG. 4, a light emitting device according to              a hole as a resin filled portion 62b that is communicated with
this embodiment includes a MID (Molded Interconnected              40   the insertion hole 62a.
Device) substrate 60 (three-dimensional molded circuit                     In this example, the wiring portion 61 of the MID
board) that has a resin insulating Substrate molded to be               substrate 60 is connected with the LED chip 1 through a
non-planar and a wiring portion 61 provided in three dimen              bonding wire W while being connected with a wiring portion
Sions on the Surfaces of the insulating Substrate, in place of          12a of the printed circuit board 12.
the printed circuit board 12 described in Embodiment 1.            45      Generally, an MID substrate is difficult to be increased in
Like components as those of Embodiment 1 are denoted by                 Size as well as being relatively expensive. The Structure
like numerals and will be explained in no more detail.                  shown in FIG. 5 can minimize the amount of MID Substrate
   The MID substrate 60 is joined to the front surface of a             to be used So as to reduce the cost while allowing the light
metal plate 11. The MID substrate 60 has an insertion hole              emitting device to be increased in size.
62a into which a projection 11a projecting forward from the        50   (Embodiment 4)
front Surface of the metal plate 11 is inserted and a hole as              AS shown in FIG. 6, a light emitting device according to
a resin filled portion 62b that is communicated with the                this embodiment has a groove 15 formed by cutting a metal
insertion hole 62a and is larger in inside diameter than the            plate 11 with a rotary cutter. The groove 15 allows projec
insertion hole 62a. The inside diameter of the resin filled             tions 11a to be electrically isolated from each other. Further,
portion increases toward the opening. The insertion hole and       55   an MID substrate 60 in this embodiment has a wiring portion
the resin filled portion are formed during molding of the               61 that is partially extended to the back of the MID substrate
MID substrate 60. The resin filled portion 62a and the space            60 along the side wall of a resin filled portion 62b and the
between the side wall of the insertion hole 62a and the                 side wall of an insertion hole 62a So as to be electrically
periphery of the projection 11a are filled with Sealing resin,          connected with the metal plate 11. Since the other arrange
for forming a resin seal portion 50. The thickness of the MID      60   ment of this embodiment is substantially identical to that of
substrate 60 around the insertion hole 62a is substantially             Embodiment 3 shown in FIG. 4, like components are
the same as the height of the projection 11a.                           denoted by like numerals and will be explained in no more
   The wiring portion 61 provided at the front of the MID               detail.
substrate 60 is extended toward the insertion hole 62b along               An LED chip 1 in this embodiment is a red LED chip that
the side wall of the resin filled portion 62b so that the wiring   65   has a light emitting portion of AlInGaP and electrodes
portion 61 is electrically connected with an LED chip 1                 provided at both sides in the direction of the thickness of the
through a bonding wire W. The LED chip 1 is a blue LED                  chip. The LED chip 1 is mounted on a housing recess 11b
          Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 15 of 18


                                                     US 6,930,332 B2
                              9                                                                      10
with the back side being adhered to the bottom of the                  11. The reason is that aluminum is higher in light reflectance
housing receSS 11b by using an electrically conductive paste           than copper. The reflecting film 17 is provided by masking
(Such as a silver paste). This causes the electrode provided           the metal plate 11 with the exception of the housing receSS
at the back side of the LED chip 1 to be electrically                  11b followed by depositing an aluminum film onto the
connected with the metal plate 11. The electrode (pad)                 bottom and side wall of the housing recess 11b.
provided at the front side of the LED chip 1 is electrically             In this embodiment, in the Same manner as Embodiment
connected with the wiring portion 61 of the MID substrate              3, the metal plate 11 is 0.6 mm thick. The diameter of the
60 through a bonding wire W.                                           projection 11a is 1 mm and its height is 0.3 mm. The depth
  In this embodiment, in the Same manner as Embodiment                 of the housing recess 11b is 0.3 mm and the diameter of its
3, the metal plate 11 is 0.6 mm thick. The diameter of the             bottom is 0.7 mm.
projection 11a is 1 mm and its height is 0.3 mm. The depth                The MID substrate 60 has an insulating substrate that is
of the housing recess 11b is 0.3 mm and the diameter of its            0.3 mm thick at the part around an insertion hole 62a and 1.3
bottom is 0.7 mm.                                                      mm thick at the part around a resin filled portion 62b. The
   In this embodiment, an LED chip having electrodes at                resin filled portion 62b is a circular hole, of which the inside
both sides in the direction of the thickness can be used as the   15   diameter increases toward the opening.
LED chip 1. Further, if a plurality of LED chips are                      The insulating substrate of the MID substrate 60 is made
connected in parallel, currents flowing through the respec             of Amodel (a trademark of BP Amoco Polymers, Inc.).
tive LED chips are varied depending on their voltage                   Alternatively, the insulating substrate of the MID substrate
characteristics. In this embodiment, the LED chips 1 are               60 may be made of polyphthalamide resin.
connected in Series. This can prevent the variations of                   Since the metal plate 11 is a copper plate in this
currents flowing through the respective LED chips. In                  embodiment, the metal plate 11 can be favorably adhered to
addition, this embodiment allows regulation resistors to be            the insulating substrate of the MID substrate 60 as well as
connected in parallel So as to regulate the currents individu          allowing heat generated at the LED chip 1 to be efficiently
ally.                                                                  radiated to the outside, as compared with a metal plate made
(Embodiment 5)                                                    25   of aluminum.
   AS shown in FIG. 7, a light emitting device according to               In this embodiment, the LED chip 1 is a blue LED chip
this embodiment includes a single MID substrate 60 and a               in the Same manner as Embodiment 3. Since copper has a
plurality of metal plates 11 each having a projection 11a.             low reflectance at blue wavelength region, it may lower the
Each of the metal plates 11 is adhered to the back side (the           efficiency of light extraction from the LED chip 1 to the
lower side in FIG. 7) of the MID substrate 60. The MID                 outside. In order to prevent the lowering, the reflecting film
substrate 60 has a surface (front surface) provided with a             17 of aluminum higher in reflectance than copper is pro
wiring portion 61, which is partially extended via a through           vided on the bottom and side wall of the housing recess 11b.
hole 63 to the back side of the MID Substrate so as to be              Thus, the light emitting device can be provided that has
electrically connected with the metal plate 11. Since the              increased light extraction efficiency as well as radiating heat
other arrangement of this embodiment is Substantially iden        35   efficiently. The material for the reflecting film 17, which is
tical to that of Embodiment 4, like components are denoted             provided on the bottom and Side wall of the housing receSS
by like numerals and will be explained in no more detail.              11b, is not limited to aluminum used in this embodiment but
  In this embodiment, in the Same manner as Embodiment                 may be another material, e.g. silver. The reflecting film 17 of
4, the metal plate 11 is 0.6 mm thick. The diameter of the             Silver can be implemented by Silver plating, for example.
projection 11a is 1 mm and its height is 0.3 mm. The depth        40      The reflecting film 17 in this embodiment, which is made
of a housing recess 11b is 0.3 mm and the diameter of its              of a metal having a reflectance higher than that of the metal
bottom is 0.7 mm.                                                      plate 11 and is disposed on the inner Surfaces of the housing
  In this embodiment, in the Same manner as Embodiment                 recess 11b, allows the metal plate 11 to be made of a desired
4, an LED chip having electrodes at both sides in the                  material regardless of the reflectance, hence extending the
direction of the thickness can be used as the LED chip 1.         45   range of choices for the material. For example, the metal
Further, in the same manner as Embodiment 4, this embodi               plate 11 can be made of a material selected in view of the
ment can prevent the variations of currents flowing through            adhesive property with respect to the insulating Substrate of
the respective LED chips as well as allowing the currents to           the MID substrate 60 or the capacity of heat radiation.
be regulated individually.                                             (Embodiment 7)
(Embodiment 6)                                                    50      AS shown in FIG. 9, a light emitting device according to
   AS shown in FIG. 8, a light emitting device according to            this embodiment is similar to the light emitting device
this embodiment is Substantially identical in basic structure          according to Embodiment 2. Therefore, like components are
to the device according to Embodiment 3 that is shown in               denoted by like numerals as those of Embodiment 2 and will
FIG. 4. Like components are denoted by like numerals as                be explained in no more detail.
those of Embodiment 3 and will be explained in no more            55      The light emitting device according to this embodiment is
detail.                                                                different from Embodiment 2 in that it has a reflecting film
   This embodiment employs as a metal plate 11 a copper                33 of aluminum formed on an inside wall 31 of a frame
plate in place of the aluminum plate, because copper plates            member 30 and a dispersing agent Scattered within the
are Superior, in both adhesive property with respect to an             sealing resin in a resin seal portion 50. The reflecting film 33
MID substrate 60 and thermal conductivity, to aluminum            60   may be made of Silver, for example, in place of aluminum
plates. The thermal conductivity of copper is 403 W/(m K)              used in this embodiment. The reflecting film 17 of silver can
while the thermal conductivity of aluminum is 236                      be implemented by Silver plating, for example.
W/(m-K).                                                                 In this embodiment, in the Same manner as Embodiment
   The light emitting device has a reflecting film 17 made of          2, a metal plate 11 is 0.6 mm thick. The diameter of a
aluminum, which is provided on the bottom and side wall of        65   projection 11a is 1 mm and its height is 0.3 mm. The depth
a housing receSS 11b formed at the front of a projection 11a           of a housing recess 11b is 0.3 mm and the diameter of its
projecting forward from the front Surface of the metal plate           bottom is 0.7 mm. Aprinted circuit board 12 is 0.3 mm thick.
         Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 16 of 18


                                                     US 6,930,332 B2
                              11                                                                       12
An LED chip has a chip area of 350 m and a thickness of                 the glass epoxy Substrate used in this embodiment. Further,
80 lum. The frame member 30 is 3 mm in inside diameter and              the printed circuit board 70 on which the circuit components
1 mm in thickness.                                                      are mounted may be thicker than the frame member 30
   If the dispersing agent or fluorescent particles are Scat            rather than being Substantially as thick as the frame member
tered in the Sealing resin, light emanated from the LED chip            30. In such a case, the printed circuit board 70 can be also
1 in the forward direction passes through the Sealing resin             masked So that the circuit components 5 can be efficiently
without diffusion. As a result, the light is mostly extracted           mounted by the reflow process.
out of the device without shining on the inside wall 31 of the             FIG. 11 shows another example of the light emitting
frame member 30.                                                        device according to this embodiment. In this example, a
   On the other hand, the light emitting device according to            printed circuit board 70 has a resin filled portion 72 com
this embodiment has the dispersing agent, which Serves to               municating with an insertion hole 13 formed in a printed
uniformalize the intensity distribution of luminous radiation,          circuit board 12 so that the printed circuit board 70 can serve
scattered within the sealing resin in the resin seal portion 50.        as a frame member. Provided at the front of the printed
Therefore, light emanated from the LED chip 1 can pass                  circuit board 70 is a wiring portion 71, which is partially
through the resin seal portion 50 while being diffused by the      15   extended to the back of the printed circuit board 70 via a
dispersing agent. Since the reflecting film 33 is formed on             through hole 73 to be electrically connected with the wiring
the inside wall 31 of the frame member 30, the light diffused           portion 12a of the printed circuit board 12.
by the dispersing agent toward the inside wall of the frame                Such a structure can facilitate the mounting of Surface
member 30 is reflected on the reflecting film 33 for extrac             mount circuit components 5, e.g. a resistor and a transistor,
tion to the outside. This can provide increased light extrac            by the reflow process as well as the Structure according to
tion efficiency, as compared to a case using no reflecting film         this embodiment shown in the preceding figure. Since a
33, in which light is reflected on the surface of the frame             separate frame member 30 (as shown in FIG. 10) is not
member 30 itself.                                                       required, the assembling can be simplified. In addition, the
(Embodiment 8)                                                          positioning between the resin filled portion 72 and the
   AS shown in FIG. 10, a light emitting device according to       25   insertion hole 13 can be made easy because this structure
this embodiment includes a printed circuit board 70 having              permits them to be positioned together.
a glass epoxy Substrate as the insulating Substrate. The                   In this structure, the printed circuit board 70 as a circuit
printed circuit board 70 is joined to the front surface of the          component mounting Substrate may have a reflecting film 74
insulating Substrate of a printed circuit board 12, alongside           provided on the side wall of the resin filled portion 72, as
of a frame member 30. The printed circuit board 70 is a                 shown in FIG. 12. The reflecting film 74 is formed from a
Substrate on which a circuit component is mounted. AS the               material having a reflectance higher than that of the printed
other arrangement of the light emitting device according to             circuit board 70. This allows the frame member, for defining
this embodiment is substantially identical to that of Embodi            a portion to be filled with Sealing resin, to Serve as a
ment 2, like components are denoted by like numerals and                reflecting wall. The reflecting film 74 provides increased
will be explained in no more detail.                               35   efficiency of light extraction from an LED chip 1 to the
   The printed circuit board 70 has a copper foil as a wiring           outside. The reflecting film 74 is provided by through-hole
portion (wiring pattern) 71 at the front side while being               plating. In this case, the reflecting film 74 and the wiring
joined to the front surface of the printed circuit board 12 at          portion 12a are electrically isolated from each other through
the rear (back) side. The printed circuit board 70 has a hole           an insulating film 80. Instead of through-hole plating, the
70a formed at a location corresponding to the frame member         40   reflecting film 74 may be formed by, for example, applying
30. The wiring portion 71 provided at the front of the printed          a coat of white paint, which is higher in reflectance than the
circuit board 70 is extended along the side wall of the hole            printed circuit board 70, to the side wall of the resin filled
70a for electrical connection with a wiring portion 12a of the          portion 72. In such a case, the insulating film 80 is not
printed circuit board 12.                                               required.
   The printed circuit board 70 is substantially as thick as or    45   (Embodiment 9)
thicker than the frame member 30 so as to prevent the frame                As shown in FIGS. 13A and 13B, a light emitting device
member 30 from protruding forward beyond the printed                    according to this embodiment includes a Substantially cir
circuit board 70. The printed circuit board 70 is a circuit             cular reflector 18 disposed on the front surface of a portion
component mounting Substrate.                                           of the insulating Substrate of a printed circuit board 12 that
   When mounting on a circuit board circuit components             50   is exposed inside a frame member 30. AS the other arrange
Such as a resistor, a transistor, and the like by a reflow              ment of the light emitting device according to this embodi
process, it is necessary to mask the circuit board for applying         ment is substantially identical to that of Embodiment 2, like
Solder paste only to the region where the circuit components            components are denoted by like numerals and will be
are placed. In the above described light emitting device                explained in no more detail.
according to Embodiment 2, as shown in FIG. 2, the front           55      The reflector 18 is configured So as not to cover a wiring
side of the printed circuit board 12 is not flat with the frame         portion 12a (part) provided at the front of the printed circuit
member 30 protruded. This makes the masking troublesome.                board 12 for connection with an LED chip 1. The reflector
   On the other hand, the light emitting device according to            18 can be formed from any material having a reflectance
this embodiment includes the printed circuit board 70 sub               higher than that of the insulating Substrate of the printed
stantially identical in thickness to the frame member 30 as        60   circuit board 12. In this embodiment, the reflecting member
described above. More particularly, the front surface of the            18 is formed from white silk for use in silk-screen printing.
printed circuit board 70 is substantially flush with the front          In place of white Silk, a metal film, for example, having a
Surface of the frame member 30, hence making it easy to                 reflectance higher than that of the insulating Substrate may
mount Surface-mount circuit components 5 on the front of                be used as the reflecting member 18.
the printed circuit board 70 by a reflow process.                  65      The light emitting device according to this embodiment
   The insulating substrate of the printed circuit board 70 as          allows light emitted from an LED chip 1 to be further
the circuit component mounting Substrate is not limited to              efficiently extracted out of the device because the reflector
         Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 17 of 18


                                                      US 6,930,332 B2
                              13                                                                     14
18 higher in reflectance than the insulating Substrate is                light emitting device according to this embodiment Superior
provided, inside the frame member 30, on the front surface               to the device described above for reference. More
of the insulating substrate of the printed circuit board 12.             Specifically, in the light emitting device according to this
(Embodiment 10)                                                          embodiment, light emitted from an LED chip 1 can be
   AS shown in FIG. 14, a light emitting device according to             radiated forward without being absorbed in or reflected on
this embodiment includes a metal plate 11 provided with a                the circuit component 5, whereby the light emitting device
projection 11a having a housing receSS 11b of which the                  enables the mounting of the lead-mount circuit components
periphery is in the configuration of a Segment of a paraboloid           5 while allowing the light from the LED chip 1 to be
of revolution. Further, the metal plate 11 has an integrally             efficiently extracted out of the device.
formed mounting portion 11c on which an LED chip 1 is                                   INDUSTRIAL APPLICATIONS
placed. The mounting portion is projected forward from the
bottom of the housing receSS 11b. AS the other arrangement                  The present invention is widely applicable to a number of
of the light emitting device according to this embodiment is             primary industries employing a power of light converted
substantially identical to that of Embodiment 2, like com                from electric energy as the light Source. Among the light
ponents are denoted by like numerals and will be explained          15   Source for emanating a large power of light while the heat
in no more detail.                                                       radiation and the light extraction efficiency being improved
   The housing receSS 11b is axisymmetric and open forward               are a light Source for illumination, a light Source for indi
of the metal plate 11. The axis of symmetry is coincident                cating the action of a Switch, a light Source in a traffic signal,
with the central axis of the paraboloid of revolution. The               a light Source for displaying an alarm in an automobile, and
mounting portion 11c has Such a height that, when the LED                a light Source for advertisement.
chip 1 is placed on the mounting portion 11c, the paraboloid               What is claimed is:
of revolution has focal point in the center of the light                   1. A light emitting device using an LED, comprising:
emitting layer of the LED chip 1.                                          a metal plate having a frontwardly extending projection,
   The light emitting device according to this embodiment                     the projection having a front provided with a housing
allows light emitted from the side surface of the LED chip          25        receSS,
1, in particular, to be efficiently reflected on the periphery of           a light emitting diode chip disposed on a bottom of the
the housing receSS 11b, which is in the configuration of a                     housing receSS to be thermally coupled to the metal
Segment of a paraboloid of revolution, So as to be directed                    plate;
forward. This can provide increased light extraction effi                   an insulating Substrate having an insertion hole into which
ciency.                                                                        the projection extends, the insulating Substrate being
   FIG. 15 shows another example of the light emitting                         joined to the metal plate in layers, and
device according to this embodiment. In this example, a                     a light-transmitting sealing resin in which the light emit
mounting portion 11c has a front Surface that is configured                    ting diode chip is encapsulated.
smaller than the chip area of the LED chip 1. This allows                   2. The light emitting device according to claim 1, wherein
part of light emitted backward from the LED chip 1 to be            35   the insulating Substrate has a resin filled portion in which at
efficiently reflected toward the front side of the light emitting        least part of the Sealing resin extends.
device, thus providing further increased light extraction                   3. The light emitting device according to claim 2, further
efficiency as compared to the device shown in the preceding              comprising a frame member joined to a front Surface of the
figure that has the mounting portion 11c of which the area of            insulating Substrate So as to Surround the insertion hole,
the front Surface is Substantially as large as or slightly larger   40   wherein the Sealing resin provides a resin filled portion of
than the chip area of the LED chip 1.                                    the frame member.
(Embodiment 11)                                                             4. The light emitting device according to claim3, wherein
   AS shown in FIG. 16, a light emitting device according to             the frame member has an inside wall provided with a
this embodiment is Substantially identical in basic structure            metallic reflecting film having a reflectance higher than a
to the light emitting device according to Embodiment 2 (See         45   reflectance of the frame member.
FIG. 2), but this light emitting device includes a printed                  5. The light emitting device according to claim 2, wherein
circuit board 12 having a portion on which a metal plate 11              the insulating Substrate is a three-dimensional molded circuit
is not layered. Mounted at the back of the portion of the                board having a wiring portion extending along a peripheral
printed circuit board are lead-mount circuit components 5 in             Surface of the resin filled portion for electrical connection to
a cluster. FIG. 17 shows an example, for reference, of a light      50   the light emitting diode chip.
emitting device in which a printed circuit board 12 has a                   6. The light emitting device according to claim 1, wherein
portion on which a metal plate 11 is not disposed, in the                the metal plate comprises part of the wiring portion for
Same manner as the light emitting device according to this               electrical connection to the light emitting diode chip.
embodiment, but lead-mount circuit components 5 are                         7. The light emitting device according to claim 1, wherein
mounted in a cluster at the front side of the portion of the        55   the housing receSS has an inner Surface provided with a
printed circuit board.                                                   metallic reflecting film having a reflectance higher than a
   Either of the two light emitting devices described above              reflectance of the metal plate.
is advantageous in that it allows Such lead-mount circuit                   8. The light emitting device according to claim 1, wherein
components 5 to be mounted on the printed circuit board 12               the housing receSS has a periphery configured as a Segment
without the risk of a short-circuit via the metal plate 11.         60   of a paraboloid of revolution.
   In the light emitting device according to this embodiment,               9. The light emitting device according to claim 1, Said
the printed circuit board 12 has a front surface provided with           metal plate having a plurality of projections and at least one
a wiring portion 12a, which is extended via a through hole               groove positioned between at least two of Said projections
14 to the back of the portion of the printed circuit board on            whereby the adjacent projections are electrically isolated
which the metal plate 11 is not disposed, for connection with       65   from each other.
the lead of each of the circuit components 5 arranged                      10. The light emitting device according to claim 1, Said
together at the back of the portion. This structure makes the            housing receSS having a wall extending frontwardly from the
         Case 1:21-cv-00643-TCB Document 1-1 Filed 02/12/21 Page 18 of 18


                                                     US 6,930,332 B2
                             15                                                                    16
metal plate, Said wall being Spaced from a wall of the                  a light emitting diode chip disposed on a bottom of the
insertion hole and light emitting ceiling resin being provided             housing receSS to be thermally coupled to the metal
in the Space between the housing receSS wall and the                       plate;
insertion hole wall.
  11. The light emitting device according to claim 1, further           an insulating Substrate having an insertion hole into which
comprising a mounting portion projecting forwardly from a                  the projection extends, the insulating Substrate being
bottom of the housing receSS, the light emitting diode chip                joined to the metal plate in layers,
being mounted on the mounting portion.                                  a light-transmitting Sealing resin in which the light emit
  12. A light emitting device using an LED, comprising:                    ting diode chip is encapsulated, the insulating Substrate
  a metal plate having a frontwardly extending projection,                 having a resin filled portion in which at least part of the
     the projection having a front provided with a housing                 Sealing resin extends,
     receSS,                                                            a frame member joined to a front Surface of the insulating
  a light emitting diode chip disposed on a bottom of the                 Substrate So as to Surround the insertion hole, the
     housing receSS to be thermally coupled to the metal           15
                                                                          Sealing resin providing a resin filled portion of the
     plate;                                                               frame member, and
  an insulating Substrate having an insertion hole into which           the insulating Substrate having a reflector with a reflec
     the projection extends, the insulating Substrate being                tance that is higher than a reflectance of the insulating
     joined to the metal plate in layers,                                  Substrate, on a front Surface of the insulating Substrate
  a light-transmitting Sealing resin in which the light emit              inside the frame member.
     ting diode chip is encapsulated, the insulating Substrate          14. A light emitting device using an LED, comprising:
     having a resin filled portion in which at least part of the        a metal plate having a frontwardly extending projection,
     Sealing resin extends,                                               the projection having a front provided with a housing
  a frame member joined to a front Surface of the insulating              receSS,
     Substrate So as to Surround the insertion hole, the           25
                                                                        a light emitting diode chip disposed on a bottom of the
     Sealing resin providing resin filled portion of the frame             housing receSS to be thermally coupled to the metal
     member, and                                                           plate;
  a circuit component mounting Substrate joined to a front              an insulating Substrate having an insertion hole into which
     Surface of the insulating Substrate adjacent the frame                the projection extends, the insulating Substrate being
     member, the circuit component mounting Substrate
     having a front Surface provided with a wiring portion,               joined to the metal plate in layers, and
  wherein the circuit component mounting Substrate has a                a light-transmitting Sealing resin in which the light emit
     thickness Such that the frame member is prevented                     ting diode chip is encapsulated,
     from protruding forward beyond the circuit component          35
                                                                        wherein the insulating Substrate has a predetermined
     mounting Substrate.                                                   portion at which the metal plate is not provided, the
  13. A light emitting device using an LED, comprising:                    predetermined portion of the insulating Substrate hav
  a metal plate having a frontwardly extending projection,                 ing a Surface at which circuit components are mounted.
     the projection having a front provided with a housing
     receSS,
